DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments filed 10/27/2021 have been entered and claims 1-11 and 13-22 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20190209368 A1).
Regarding claims 1, 2, 3, and 11, Park teaches a catheter system (Title) for treating a treatment site within or adjacent to a vessel wall within a body of a patient [0020], the catheter system comprising: an energy source that generates energy [0042][0058]-[0059] (a cooling element 11 delivers thermal energy/cooling from a pressurize flow of coolant [0050], the flowing coolant in this case is the thermal energy source); an asymmetrical balloon including a balloon wall that defines a balloon interior, the balloon being configured to retain a balloon fluid within the balloon interior, the balloon being  an energy guide that selectively receives energy from the energy source, the energy guide guiding the energy from the energy source into the balloon interior, wherein the energy guide includes a guide distal end that is positioned on the balloon central axis when the balloon is in the inflated state ([0047][0057]-[0061] a cooling element 11 guides the coolant/energy from the energy source into the balloon interior, the distal end of this cooling element 11 is disposed on the central axis when the balloon is inflated, Figs 4 & 5).
	Regarding claims 4, 5, 13, and 14, Park teaches a system substantially as claimed in claims 1 and 11. Park further teaches a system further comprising a guidewire lumen (GWL 17) that extends at least between the balloon proximal end and the balloon distal end, the guidewire lumen being positioned offset from the balloon central axis [0046][0107] (Fig 4 & 5, guidewire lumen 17 is offset from the central axis along the length of the balloon) and wherein the guidewire lumen is positioned substantially coaxially with the balloon end axis (Fig 4 & 5, GWL 17 is positioned along a balloon axis that extends along the length of the balloon).
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20190209368 A1) in view of Hawkins (US 20120221013 A1).
	Regarding claims 8-10, and 17-19, Park teaches a catheter system substantially as claimed in claims 1 and 11. Further, Park teaches wherein the energy guide receives the energy from the energy source and guides the energy from the energy source into the balloon interior ([0047][0057]-[0061] a cooling element 11 guides the coolant/energy from the energy source into the balloon interior, the distal end of this cooling element 11 is disposed on the central axis when the balloon is inflated, Figs 4 & 5). Park does not teach wherein this energy guide is a optic fiber or where the energy source is a laser source providing pulsed light energy, and wherein the energy guide receives the energy from the energy source and guides the energy from the energy source into the balloon interior to generate plasma in the balloon fluid within the balloon interior, the plasma generation causing rapid bubble formation and imparting pressure waves upon the balloon wall adjacent to the treatment site.
	Hawkins teaches a balloon catheter (Title) wherein a laser source may deliver pulses of laser energy via a fiber energy guide to the balloon interior (Fig 17, [0059] a laser fiber 122 connected to a pulsed laser generator delivers light to a balloon interior), to generate plasma in the balloon fluid within 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the catheter system of Park to make use of the plasma generation and pressure wave of Hawkins because “calcified lesions require high pressures (sometimes as high as 10-15 or even 30 atmospheres) to break the calcified plaque and push it back into the vessel wall” and thus by making use of this technique the system of Park may treat this type of diseased tissue. Further, examiner notes this modification comprises the simple substitution of one known element (cooling treatment element of Park) for another (plasma generating laser element of Hawkins) to obtain predictable results (replacing the cooling element of Park with the laser element of Hawkins may allow for addition types of treatment with the catheter system). 
	Regarding claim 20 and 22, Park teaches a catheter system (Title) for treating a treatment site within or adjacent to a vessel wall within a body of a patient [0020], the catheter system comprising: an energy source that generates energy [0042][0058]-[0059] (a cooling element 11 delivers thermal energy/cooling from a pressurize flow of coolant [0050], the flowing coolant in this case is the thermal energy source); an asymmetrical balloon including a balloon wall that defines a balloon interior, the balloon being configured to retain a balloon fluid within the balloon interior, the balloon being selectively inflatable with the balloon fluid to expand to an inflated state wherein the balloon wall is positionable substantially adjacent to the treatment site [0057]-[0062], the balloon further including (i) a balloon proximal end, (ii) an opposed balloon distal end, (iii) a balloon end axis that extends through the balloon proximal end and the balloon distal end when the balloon is in the inflated state, and (iv) a  an energy guide that selectively receives energy from the energy source, the energy guide guiding the energy from the energy source into the balloon interior, wherein the energy guide includes a guide distal end that is positioned on the balloon central axis when the balloon is in the inflated state ([0047][0057]-[0061] a cooling element 11 guides the coolant/energy from the energy source into the balloon interior, the distal end of this cooling element 11 is disposed on the central axis when the balloon is inflated, Figs 4 & 5).
	Further, Park teaches wherein the energy guide receives the energy from the energy source and guides the energy from the energy source into the balloon interior ([0047][0057]-[0061] a cooling element 11 guides the coolant/energy from the energy source into the balloon interior, the distal end of 
	Hawkins teaches a balloon catheter (Title) wherein a laser source may deliver pulses of laser energy via a fiber energy guide to the balloon interior (Fig 17, [0059] a laser fiber 122 connected to a pulsed laser generator delivers light to a balloon interior), to generate plasma in the balloon fluid within the balloon interior, the plasma generation causing rapid bubble formation and imparting pressure waves upon the balloon wall adjacent to the treatment site [0003][0052]-[0056] [0059] (the laser system may generate plasma in the same manner as the described electrode example [0010], which generates plasma to cause bubble formation and decomposition which sends pressure in waves throughout the balloon).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the catheter system of Park to make use of the plasma generation and pressure wave of Hawkins because “calcified lesions require high pressures (sometimes as high as 10-15 or even 30 atmospheres) to break the calcified plaque and push it back into the vessel wall” and thus by making use of this technique the system of Park may treat this type of diseased tissue. Further, examiner notes this modification comprises the simple substitution of one known element (cooling treatment element of Park) for another (plasma generating laser element of Hawkins) to obtain predictable results (replacing the cooling element of Park with the laser element of Hawkins may allow for addition types of treatment with the catheter system). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20190209368 A1) as applied to claim 1 above, and further in view of Fulton (US 20150313732 A1).
	Regarding claim 21, Park teaches a catheter system substantially as claimed in claims 1. Further, Park teaches a catheter with a balloon for expansion within a vessel [0020] [0098]. 
	Park does not teach wherein the balloon includes a drug eluting coating. 
	Fulton teaches a balloon for expansion within a vessel (Abstract) wherein the balloon may be coated with a drug eluting coating [0031] [0089] [0099] (Claim 18).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the catheter and balloon system of Park with the drug eluting balloon of Fulton because the “pharmacological strategy of drug eluting balloons significantly diminish restenosis” [0011]. Further, examiner notes that this modification comprises a use of a known technique (a coating of a beneficial drug on a balloon for expansion in a vessel) to similar devices (catheter devices with a balloon component) in the same way (by adding a coating, the surface off the balloon may treat the vessel wall with the drug that is deposited on the surface (for example a drug could be a “thrombolytic agent, agents to dissolve the obstruction, agents to change a vulnerable plaque to a non-vulnerable plaque and the like” [0089], which then act on the tissue of the vessel)).
Conclusion
Examiner notes action is made non-final due to introduction of new grounds of rejection for non-amended claims 1 and 20. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792        

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7 February 2022